Citation Nr: 1135047	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to service connection for diabetes mellitus, type II.

In January 2010, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.

In February 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  As shown below, the RO/AMC completed the requested development, and therefore complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

1.  The Veteran did not serve in Vietnam.

2.  Diabetes did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-rating January 2005 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for diabetes mellitus, type II.  This included informing him generally that the cause of a disability is presumed for veterans exposed to certain herbicides, such as by serving in Vietnam.  The RO further explained the rules regarding presumptive service connection based on exposure to Agent Orange in a June 2009 letter.  The January 2005 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2005 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim in a June 2006 letter.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a February 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs), service personnel record, and all of the identified post-service private and VA treatment records.  As discussed in detail below, the RO/AMC fulfilled its duty to assist with regard to the dispositive issue in this case, i.e., obtaining evidence as to whether the Veteran served in Vietnam within the meaning of the applicable regulation.  The RO/AMC requested records from various entities, including those specified by the Board in its February 2010 remand.  With regard to records it was unable to obtain, in May 2010 and January 2011 letters, the RO/AMC informed the Veteran of the records it was seeking and the efforts it had made to do so.  It thus complied with 38 U.S.C.A. § 5103A(B)(2); 38 C.F.R. § 3.159(e)(1), regarding notifying the Veteran of its inability to obtain records.

Moreover, during the Board videoconference hearing, the undersigned discussed with the Veteran and elicited information with regard to his claimed Vietnam service.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2010) was applicable to Board hearings in January 2010, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for diabetes mellitus, type II, is thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has been diagnosed with diabetes mellitus, type II.  He does not claim entitlement to service connection on any of the bases above.  Rather, his claim is based on the laws and regulations providing that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran also contended, including in his recent February 2011 letter, that even in the absence of service in Vietnam, he was exposed to Agent Orange due to the winds directing the herbicide toward the ship on which he served.

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under this interpretation of the statute and regulation.

The Veteran served in the Navy aboard the U.S.S. Neches.  In his written statements and Board hearing testimony, the Veteran candidly conceded that he could not remember going on land in Vietnam, but believed that it was possible he did so in order to load supplies on board when his ship docked in Da Nang.

The Veteran's DD Form 214 and service personnel records do not indicate whether he set foot in Vietnam.  The RO/AMC made numerous attempts to determine whether the Veteran in fact set foot in Vietnam.  In January 2005, it requested that the National Personnel Records Center (NPRC) furnish dates of service in Vietnam, and the NPRC responded in February 2005 that it was unable to determine whether or not the Veteran had in-country service in Vietnam.  The NPRC found that, while the record indicated that the Veteran served aboard a ship that sailed in Vietnam waters, the record did not indicate whether he set foot in Vietnam.  The Board notes that the RO made a formal finding with regard to seeking Vietnam records from the U.S. Army and Joint Services Records Research Center (JSRRC) that erroneously indicated that the issue was one of stressor confirmation for PTSD rather than confirmation of setting foot in Vietnam for purposes of determining the applicability of the presumption of exposure to herbicide.  However, this error was harmless, because a May 2009 memorandum from the JSRRC indicated that, based on extensive research, the JSRRC has determined that it can provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

In addition, pursuant to the Board's February 2010 remand, the RO/AMC contacted the National Archives and Records Administration (NARA) and Department of the Navy to request additional information such as morning or daily reports, deck or ship logs, or unit records to determine whether the Neches docked or moored in Da Nang Harbor during the periods that the Veteran was aboard ship.  The RO/AMC thus complied with the Board's February 2010 remand instructions.  Stegall, 11 Vet. App. at 271.

NARA performed a search and sent the deck logs that mentioned Da Nang Harbor.  Those records did not show an actual docking at Da Nang Harbor, but, rather, rendezvous with other ships at the entrance to Da Nang Harbor to transfer fuel, cargo, and personnel.  In addition, the Department of the Navy indicated that it performed a search but no records were found.

Thus, the Veteran did not specifically indicate with any certainty that he set foot in Vietnam, and, with regard to the only possible place that he stated he might have set foot in Vietnam, the records obtained by the RO/AMC did not reflect that any crew member of the Neches set foot in Vietnam.  The Board notes that, as to what constitutes inland waters, VA's Compensation and Pension Service indicated in a December 2008 Bulletin: "Please be advised that Da Nang Harbor and all other harbors along the Vietnam coastline are considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  A January 2010 Compensation and Pension Bulletin listed information regarding vessels identified as traveling in the "brown waters" of Vietnam.  The Neches Veteran's ship is not among those listed.

Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.

As to the Veteran's claim that the wind caused him to come in contact with Agent Orange when he was in a ship off the shore of Vietnam in sufficient amounts that it caused his diabetes, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine, on a case by case basis whether the subject of the Veteran's testimony is one as to which lay testimony is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In this case, the Board finds that the subject of whether Agent Orange could cause diabetes other than that recognized by the applicable regulation as warranting a presumption of herbicide exposure (and a consequent presumption of service connection of certain listed diseases likely to have occurred from such exposure) is the type of internal, non-observable medical process as to which lay testimony is not competent.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran's testimony is not competent in this regard, and there is no other evidence in support of the theory that Agent Orange blown by the wind onto the Neches caused the Veteran's diabetes.

We emphasize that the appellant is not entitled to a presumption of exposure and he has not established a credible factual foundation for establishing exposure to Agent Orange at any time.  Merely reporting that there were prevailing winds does not establish exposure. 

Finally, while the Board is required to review all issues reasonably raised from a liberal reading of the record, when there is "no evidentiary support for a particular theory of recovery," the Board need not consider such theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In this case, there is no evidentiary support for any theory of recovery other than service connection on the basis of the presumption of herbicide exposure.  In any event, the lay and medical evidence reflects that diabetes did not manifest in service, the endocrine system was normal on the December 1968 separation examination, and diabetes did not manifest within the one year presumptive period or for many years thereafter.  There is also no claim or evidence that diabetes is related to service other than the Veteran's argument that it was due to Agent Orange exposure as discussed above.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus, type II.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for diabetes mellitus, type II, due to exposure to herbicides (Agent Orange), is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


